Citation Nr: 1713327	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-13 102	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.




ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 2001 to October 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for hypertension and assigned a noncompensable rating to this disorder.

In June 2015 and March 2016, the appeal was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. 
§ 3.159.   

In accordance with the Board's March 2016 remand directives, the Veteran was scheduled for a VA examination to determine the current severity of his service-connected hypertension.  A review of the claims file reveals that the AOJ requested a VA hypertension examination in March 2016.  The examination request included a notation that the Veteran's address provided by VBA differed from the address in the VHA database.  The notation stated, "Please verify address for accuracy before mailing exam notification letter."  The evidence of record shows that the Veteran failed to report for his examination.

The Board notes that there is no evidence contained in the claims file that indicates an attempt was made to verify the Veteran's correct mailing address. 

Furthermore, in a June 2016 letter, the AOJ attempted to inform the Veteran that he had failed to report for his scheduled examination and to provide him with an opportunity to reschedule his examination.  On July 20, 2016, the letter was returned by the U.S. Post Office stamped "no such number," suggesting that the address itself was invalid.  Review of this letter indicates that it was incorrectly mailed to a mistyped version of the address in the VHA database.  Additionally, in August 2016, the RO sent a supplemental statement of the case (SSOC) continuing the denial of the Veteran's claim for an increased rating, and noting his failure to report for his VA examination to the same incorrect address.  The record does not reflect that the SSOC was returned as undeliverable.

As it is unclear whether the Veteran was properly notified of the examination, the examination must be rescheduled (and the Veteran notified at his verified current address).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to verify the Veteran's current address.  Any attempts to contact the Veteran or verify his address should be documented in the record. 

2.  Following completion of the above development, reschedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his hypertension, and notify him of the scheduled examination at his current address, as verified in accordance with the development completed above.  The claims file must be made available to the examiner in conjunction with this request.  All indicated tests should be accomplished, and all clinical findings reported in detail.  A complete rationale for any opinion expressed must be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  Thereafter, review the record and readjudicate the claim.  If the claim remains denied, issue an appropriate SSOC and afford the Veteran an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




